Exhibit 10.1

 

 

VOTING AGREEMENT

 

VOTING AGREEMENT, dated as of April 8, 2020 this “Agreement”), by and among the
stockholders listed on the signature page(s) hereto (collectively, the
“Stockholders” and each individually, a “Stockholder”), and Asta Funding, Inc.,
a Delaware corporation (the “Company”). Capitalized terms used and not otherwise
defined herein shall have the respective meanings ascribed to them in the Merger
Agreement (as defined below).

 

RECITALS

 

WHEREAS, as of the date hereof, each Stockholder is the record and beneficial
owner of the number of Shares set forth opposite such Stockholder’s name on
Schedule A hereto (together with such additional shares of capital stock of the
Company that become beneficially owned (within the meaning of Rule 13d-3
promulgated under the Exchange Act) by such Stockholder, whether upon the
exercise of options, conversion of convertible securities or otherwise, after
the date hereof until the Expiration Date (as defined below), the “Subject
Shares”);

 

WHEREAS, concurrently with the execution of this Agreement, Asta Finance
Acquisition Inc., a Delaware corporation (the “Parent”), Asta Finance
Acquisition Sub Inc., a Delaware corporation and a wholly-owned subsidiary of
Parent (“Merger Sub”), and the Company are entering into an Agreement and Plan
of Merger, dated as of the date hereof (the “Merger Agreement”), pursuant to
which, upon the terms and subject to the conditions thereof, Merger Sub will be
merged with and into the Company (the “Merger”), with the Company surviving the
Merger as a wholly owned subsidiary of Parent;

 

WHEREAS, concurrently with the execution of this Agreement, the Stockholders are
entering into a Rollover Financing Commitment Letter with Parent (the “Rollover
Contribution Agreement”), pursuant to which, subject to the terms and conditions
contained therein, the Stockholders have agreed to contribute the Subject Shares
specified therein to Parent immediately prior to the Effective Time in exchange
for common stock of Parent;

 

WHEREAS, the Company Board (upon the unanimous recommendation of the Special
Committee) at a duly held meeting unanimously (other than Gary M. Stern) has
(i) determined that the transactions contemplated by the Merger Agreement,
including the Merger, are fair to, and in the best interests of, the Company’s
stockholders (other than the members of the Stern Group), (ii) approved and
declared advisable the Merger Agreement and (iii) resolved, subject to Section
5.3 of the Merger Agreement, to recommend that the Company’s stockholders adopt
the Merger Agreement and directed that such matter be submitted for
consideration of the stockholders of the Company at the Company Meeting; and

 

WHEREAS, as a condition and inducement to the willingness of the Company to
enter into the Merger Agreement, the Company has required that the Stockholders
enter into this Agreement, and the Stockholders desire to enter into this
Agreement to induce the Company to enter into the Merger Agreement.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements contained herein, and intending to be legally bound hereby, the
parties hereby agree, severally and not jointly, as follows:

 

 

--------------------------------------------------------------------------------

 

 

1.      Voting of Shares. From the period commencing with the execution and
delivery of this Agreement and continuing until the Expiration Date, at every
meeting of the stockholders of the Company called with respect to any of the
following, and at every adjournment or postponement thereof, and on every action
or approval by written consent of the stockholders of the Company with respect
to any of the following, each Stockholder shall vote or cause to be voted the
Subject Shares that such Stockholder is entitled to vote:

 

(a) unless the Company Board has made a Change of Recommendation that has not
been rescinded or otherwise withdrawn, (i) in favor of the adoption of the
Merger Agreement and the approval of the transactions contemplated thereby,
including the Merger, and (ii) against any other action or agreement that is not
recommended by the Company Board and that would reasonably be expected to
(A) result in a breach of any covenant, representation or warranty or any other
obligation or agreement of the Company under the Merger Agreement, (B) result in
any of the conditions to the consummation of the Merger under the Merger
Agreement not being fulfilled, or (C) impede, frustrate, interfere with, delay,
postpone or adversely affect the Merger and the other transactions contemplated
by the Merger Agreement; and

 

(b) in the event that the Company Board has made a Change of Recommendation that
has not been rescinded or otherwise withdrawn, in favor of the adoption of the
Merger Agreement in the same proportion as the number of Shares owned by
Unaffiliated Stockholders that are voted in favor of the adoption of the Merger
Agreement bears to the total number of Shares owned by Unaffiliated
Stockholders.

 

(c) “Unaffiliated Stockholders” means holders of Shares other than Parent,
Merger Sub, the Stockholders, any executive officers and directors of the
Company or any other Person having any equity interest in, or any right to
acquire any equity interest in, Merger Sub or any Person of which Merger Sub is
a direct or indirect Subsidiary. The Company shall timely provide to each
Stockholder sufficient information to confirm the manner in which the Shares
shall be, or have been, voted at any stockholder meeting pursuant to Section
1(b).

 

2.     Transfer of Shares. Each Stockholder covenants and agrees that during the
period from the date of this Agreement through the Expiration Date, such
Stockholder will not, directly or indirectly, (i) transfer, assign, sell,
pledge, encumber, hypothecate or otherwise dispose (whether by sale,
liquidation, dissolution, dividend or distribution) of or consent to any of the
foregoing (“Transfer”), or cause to be Transferred, any of the Subject Shares;
provided, that nothing in this clause (i) shall prohibit Transfers from any
Stockholder(s) to any other Stockholder(s), (ii) deposit any of the Subject
Shares into a voting trust or enter into a voting agreement or arrangement with
respect to the Subject Shares or grant any proxy or power of attorney with
respect thereto that is inconsistent with this Agreement, (iii) enter into any
contract, option or other arrangement or undertaking with respect to the
Transfer of any Shares or (iv) take any other action, that would materially
restrict, limit or interfere with the performance of such Stockholder’s
obligations hereunder. The foregoing restrictions on Transfers of Subject Shares
shall not prohibit any such Transfers by any Stockholder in connection with the
transactions contemplated by the Merger Agreement, or the Rollover Contribution
Agreement.

 

2

--------------------------------------------------------------------------------

 

 

3.     Acquisition Proposals.

 

(a) Each Stockholder covenants and agrees that during the period from the date
of this Agreement through the Expiration Date, such Stockholder shall, if
requested to do so by action of the Company Board or the Special Committee of
the Company Board, explore in good faith the possibility of working with any
Persons or groups of Persons regarding an Acquisition Proposal (provided that
the Company is permitted pursuant to Section 5.3 of the Merger Agreement to
engage in discussions with such Persons or groups of Persons regarding such
Acquisition Proposal), including by reviewing and responding to proposals and
taking part in meetings and negotiations with respect thereto; it being
understood that such Stockholder’s decision as to whether to work with any
Person or group of Persons after such good faith exploration shall be within
such Stockholder’s discretion.

 

(b) If any Stockholder receives any inquiry or proposal that constitutes an
Acquisition Proposal, such Stockholder shall promptly inform the Company of such
inquiry or proposal and the details thereof.

 

(c) Notwithstanding anything in any other agreement between the Company and any
Stockholder to the contrary, no Stockholder shall be prohibited from making any
Acquisition Proposal to the Company, whether individually or as part of a group.

 

4.      Additional Covenants of the Stockholders.

 

(a) Further Assurances. From time to time and without additional consideration,
each Stockholder shall (at such Stockholder’s sole cost and expense) execute and
deliver, or cause to be executed and delivered, such additional instruments, and
shall (at such Stockholder’s sole cost and expense) take such further actions,
as the Company may reasonably request for the purpose of carrying out and
furthering the intent of this Agreement.

 

(b) Waiver of Appraisal Rights. Each Stockholder hereby waives, to the full
extent of the law, and agrees not to assert any appraisal rights pursuant to
Section 262 of the DGCL or otherwise in connection with the Merger (unless the
Company Board has made a Change of Recommendation (that has not been rescinded
or otherwise withdrawn)) with respect to any and all Subject Shares held by the
undersigned of record or beneficially owned.

 

(c) Documentation and Information. Each Stockholder shall permit and hereby
authorizes the Company and Parent to publish and disclose in all documents and
schedules filed with the SEC, and any press release or other disclosure document
that the Company or Parent reasonably determines to be necessary in connection
with the Merger and any of the related transactions, such Stockholder’s identity
and ownership of the Subject Shares and the nature of such Stockholder’s
commitments and obligations under this Agreement. Parent is an intended
third-party beneficiary of this Section 4 (c).

 

3

--------------------------------------------------------------------------------

 

 

5.     Representations and Warranties of each Stockholder. Each Stockholder on
its own behalf hereby represents and warrants to the Company, severally and not
jointly, with respect to such Stockholder and such Stockholder’s ownership of
the Subject Shares as follows:

 

(a) Authority. Such Stockholder has all requisite power and authority to enter
into this Agreement and to consummate the transactions contemplated hereby. This
Agreement has been duly authorized, executed and delivered by such Stockholder
and constitutes a valid and binding obligation of such Stockholder enforceable
in accordance with its terms, except as enforcement may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
creditors’ rights generally and by general principles of equity (regardless of
whether considered in a proceeding in equity or at law). If such Stockholder is
a trust, no consent of any beneficiary is required for the execution and
delivery of this Agreement or the consummation of the transactions contemplated
hereby. Other than as provided in the Merger Agreement and any filings by
Stockholder with the Securities and Exchange Commission, the execution, delivery
and performance by such Stockholder of this Agreement does not require any
consent, approval, authorization or permit of, action by, filing with or
notification to any Governmental Entity, other than any consent, approval,
authorization, permit, action, filing or notification the failure of which to
make or obtain would not, individually or in the aggregate, be reasonably
expected to prevent or materially delay the consummation of the Merger or such
Stockholder’s ability to observe and perform such Stockholder’s material
obligations hereunder.

 

(b) No Conflicts. Neither the execution and delivery of this Agreement, nor the
consummation of the transactions contemplated hereby, nor compliance with the
terms hereof, will violate, conflict with or result in a breach of, or
constitute a default (with or without notice or lapse of time or both) under any
provision of, any trust agreement, loan or credit agreement, note, bond,
mortgage, indenture, lease or other agreement, instrument, permit, concession,
franchise, license, judgment, order, notice, decree, statute, law, ordinance,
rule or regulation applicable to such Stockholder or to such Stockholder’s
property or assets.

 

(c) The Subject Shares. Such Stockholder is the record and beneficial owner of,
or is a trust or estate that is the record holder of and whose beneficiaries are
the beneficial owners of, and has good and marketable title to, the Subject
Shares set forth opposite such Stockholder’s name on Schedule A hereto, free and
clear of any and all security interests, liens, changes, encumbrances, equities,
claims, options or limitations of whatever nature and free of any other
limitation or restriction (including any restriction on the right to vote, sell
or otherwise dispose of such Subject Shares), other than any of the foregoing
that would not prevent or delay such Stockholder’s ability to perform such
Stockholders obligations hereunder. Such Stockholder does not own, of record or
beneficially, any shares of capital stock of the Company other than the Subject
Shares set forth opposite such Stockholder’s name on Schedule A hereto (except
that such Stockholder may be deemed to beneficially own Subject Shares owned by
other Stockholders). Subject to the terms of the Rollover Contribution
Agreement, the Stockholders have, or will have at the time of the applicable
stockholder meeting, the sole right to vote or direct the vote of, or to dispose
of or direct the disposition of, such Subject Shares (it being understood (x) in
the case of Stockholders that are trusts, that the trustees thereof have the
right to cause such Stockholders to take such actions, and (y) in the case of
Subject Shares held in a 401(k) plan, any such Subject Shares for which a
direction to vote is not given may be voted in accordance with the plan
documents), and none of the Subject Shares is subject to any agreement,
arrangement or restriction with respect to the voting of such Subject Shares
that would prevent or delay a Stockholder’s ability to perform its obligations
hereunder. Except for the Rollover Contribution Agreement (i) there are no
agreements or arrangements of any kind, contingent or otherwise, obligating such
Stockholder to Transfer, or cause to be Transferred, any of the Subject Shares
set forth opposite such Stockholder’s name on Schedule A hereto (other than a
Transfer from one Stockholder to another Stockholder) and (ii) no Person has any
contractual or other right or obligation to purchase or otherwise acquire any of
such Subject Shares.

 

4

--------------------------------------------------------------------------------

 

 

(d) Reliance by the Company. Such Stockholder understands and acknowledges that
the Company is entering into the Merger Agreement in reliance upon such
Stockholder’s execution and delivery of this Agreement.

 

(e) Litigation. As of the date hereof, to the knowledge of such Stockholder,
there is no action, proceeding or investigation pending or threatened against
such Stockholder that questions the validity of this Agreement or any action
taken or to be taken by such Stockholder in connection with this Agreement.

 

(f) Other Agreements. Such Stockholder is not subject to any obligation that
would restrict it from (i) taking the actions described in Section 3 hereof, or
(ii) making an Acquisition Proposal, in each case other than any of the
foregoing in the agreements listed on Schedule B. As of the date hereof, other
than the Rollover Contribution Agreement, this Agreement and the agreements
listed on Schedule B hereto, true and complete copies of which have been
provided to the Company, there are no contracts, undertakings, commitments,
agreements, obligations, arrangements or understandings, whether written or
oral, between such Stockholder or any of its Affiliates, on the one hand, and
any other Person, on the other hand, relating in any way to the transactions
contemplated by the Merger Agreement, or to the ownership or operations of the
Company after the Effective Time. Except as expressly set forth therein, none of
the agreements listed on Schedule B hereto shall survive termination of the
Merger Agreement without consummation of the Merger. Such Stockholder will not
agree to amend any agreement listed on Schedule B hereto to which it is a party
or enter into any agreement that would be required to be listed on Schedule B
hereto if such agreement were in existence on the date hereof, in each case if
such amendment or agreement would restrict such Stockholder from taking any of
the actions set forth in the first sentence of this paragraph (f) or otherwise
restrict or prevent such Stockholder from complying with its obligations
hereunder.

 

(g) Finders Fees. No broker, investment bank, financial advisor or other person
is entitled to any broker’s, finder’s, financial adviser’s or similar fee or
commission in connection with the transactions contemplated hereby based upon
arrangements made by or on behalf of such Stockholder.

 

6.     Representations and Warranties of the Company. The Company represents and
warrants to the Stockholders as follows: The Company is a corporation duly
incorporated, validly existing and in good standing under the Laws of the State
of Delaware and has full corporate power and authority to execute and deliver
this Agreement and to consummate the transactions contemplated hereby. The
execution and delivery of this Agreement and the Merger Agreement by the Company
and the consummation of the transactions contemplated hereby and thereby have
been duly and validly authorized by the Company Board, and no other corporate
proceedings on the part of the Company are necessary to authorize the execution,
delivery and performance of this Agreement, the Merger Agreement by the Company
and the consummation of the transactions contemplated hereby and thereby. The
Company has duly and validly executed this Agreement, and this Agreement
constitutes a legal, valid and binding obligation of the Company enforceable
against the Company in accordance with its terms, except as such enforceability
may be limited by applicable bankruptcy, insolvency, reorganization or other
similar Laws affecting creditors’ rights generally and by general equitable
principles (regardless of whether enforceability is considered in a proceeding
in equity or at law).

 

5

--------------------------------------------------------------------------------

 

 

7.     Stockholder Capacity. No Person executing this Agreement who is or
becomes during the term hereof a director or officer of the Company shall be
deemed to make any agreement or understanding in this Agreement in such Person’s
capacity as a director or officer. Each Stockholder is entering into this
Agreement solely in such Stockholder’s capacity as the record holder or
beneficial owner of, or as a trust whose beneficiaries are the beneficial owners
of, Subject Shares and nothing herein shall limit or affect any actions taken
(or any failures to act) by a Stockholder in such Stockholder’s capacity as a
director or officer of the Company. The taking of any actions (or any failures
to act) by a Stockholder in such Stockholder’s capacity as a director or officer
of the Company shall not be deemed to constitute a breach of this Agreement,
regardless of the circumstances related thereto.

 

8.     Termination. This Agreement shall automatically terminate without further
action upon the earliest to occur (the “Expiration Date”) of: (A) the Effective
Time, (B) the termination of the Merger Agreement in accordance with its terms
and (C) the written agreement of the Stockholders and the Company to terminate
this Agreement.

 

9.     Specific Performance. Each Stockholder acknowledges and agrees that
(a) the covenants, obligations and agreements contained in this Agreement relate
to special, unique and extraordinary matters, (b) the Company is relying on such
covenants in connection with entering into the Merger Agreement and (c) a
violation of any of the terms of such covenants, obligations or agreements will
cause the Company irreparable injury for which adequate remedies are not
available at law and for which monetary damages are not readily ascertainable.
Therefore, each Stockholder agrees that the Company shall be entitled to an
injunction, restraining order or such other equitable relief (without the
requirement to post bond) as a court of competent jurisdiction may deem
necessary or appropriate to restrain such Stockholder from committing any
violation of such covenants, obligations or agreements. These injunctive
remedies are cumulative and shall be the Company’s sole remedy under this
Agreement unless the Company shall have sought and been denied injunctive
remedies, and such denial is other than by reason of the absence of violation of
such covenants, obligations or agreements.

 

10.     Governing Law; Jurisdiction.

 

(a) This Agreement shall be governed by and construed in accordance with the
laws of the State of Delaware, without giving effect to any choice or conflict
of law provision or rule (whether of the State of Delaware or any other
jurisdiction) that would cause the application of the laws of any jurisdiction
other than the State of Delaware. In addition, each of the parties hereto
irrevocably agrees that any legal action or proceeding with respect to this
Agreement and the rights and obligations arising hereunder, or for recognition
and enforcement of any judgment in respect of this Agreement and the rights and
obligations arising hereunder brought by the other party hereto or its
successors or assigns, shall be brought and determined exclusively in the
Delaware Court of Chancery and any state appellate court therefrom within the
State of Delaware (or, if the Delaware Court of Chancery declines to accept
jurisdiction over a particular matter, any federal court within the State of
Delaware).

 

(b) Each of the parties hereto hereby irrevocably submits with regard to any
such action or proceeding for itself and in respect of its property, generally
and unconditionally, to the personal jurisdiction of the aforesaid courts and
agrees that it will not bring any action relating to this Agreement or any of
the transactions contemplated by this Agreement in any court other than the
aforesaid courts. Each of the parties hereto hereby irrevocably waives, and
agrees not to assert as a defense, counterclaim or otherwise, in any action or
proceeding with respect to this Agreement, (i) any claim that it is not
personally subject to the jurisdiction of the above named courts for any reason
other than the failure to serve in accordance with this Section 10, (ii) any
claim that it or its property is exempt or immune from the jurisdiction of any
such court or from any legal process commenced in such courts (whether through
service of notice, attachment prior to judgment, attachment in aid of execution
of judgment, execution of judgment or otherwise) and (iii) to the fullest extent
permitted by the applicable Law, any claim that (x) the suit, action or
proceeding in such court is brought in an inconvenient forum, (y) the venue of
such suit, action or proceeding is improper or (z) this Agreement, or the
subject matter hereof, may not be enforced in or by such courts.

 

6

--------------------------------------------------------------------------------

 

 

11.     WAIVER OF JURY TRIAL. EACH OF THE PARTIES TO THIS AGREEMENT HEREBY
IRREVOCABLY WAIVES ANY AND ALL RIGHT TO A TRIAL BY JURY IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREIN. EACH PARTY MAKES THIS WAIVER VOLUNTARILY AND
SUCH PARTY HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS,
THE MUTUAL WAIVERS CONTAINED IN THIS SECTION 11.

 

12.     Amendment, Waivers, etc. Neither this Agreement nor any term hereof may
be amended or otherwise modified other than by an instrument in writing signed
by the Company and each of the Stockholders. No provision of this Agreement may
be waived, discharged or terminated other than by an instrument in writing
signed by the party against whom the enforcement of such waiver, discharge or
termination is sought. No amendment or waiver of any provision of this Agreement
and no decision or determination shall be made, or action taken, by the Company
under or with respect to this Agreement without first obtaining the approval of
the Special Committee. In addition to any approval of the Company Board, and
without limiting the other requirements set forth herein, the prior approval of
the Special Committee shall be required for the Company to take or refrain from
taking any action in connection with this Agreement at the request or direction
of Gary M. Stern or any member of the Stern Group.

 

13.     Assignment; No Third-Party Beneficiaries. This Agreement shall not be
assignable or otherwise transferable by a party without the prior written
consent of the other parties, and any attempt to so assign or otherwise transfer
this Agreement without such consent shall be void and of no effect. This
Agreement shall be binding upon the respective heirs, successors, legal
representatives and permitted assigns of the parties hereto. Nothing in this
Agreement shall be construed as giving any Person, other than the parties hereto
and their heirs, successors, legal representatives and permitted assigns, any
right, remedy or claim under or in respect of this Agreement or any provision
hereof.

 

7

--------------------------------------------------------------------------------

 

 

14.     Notices. Any notice required to be given hereunder shall be sufficient
if in writing, and sent by reliable overnight delivery service (with proof of
service), hand delivery or by facsimile addressed as follows:

 

 

(A)

if to the Company to:

 

Asta Funding, Inc.

210 Sylvan Avenue

Englewood Cliffs, NJ 07632

Attn: General Counsel

 

With a copy to (which shall not constitute notice):

 

Pepper Hamilton LLP

400 Berwyn Park

899 Cassatt Road

Berwyn, PA 19312

 

With a copy to the Special Committee and its counsel:

 

c/o Tannenbaum Helpern Syracuse & Hirschtritt LLP

900 Third Avenue

New York, NY 10022

Attn: James Rieger and Ralph Siciliano

 

(B) if to any Stockholders to:

Gary Stern

290 Dunkerhook Rd

Paramus, NJ 07652

 

or to such other address as any party shall specify by written notice so given,
and such notice shall be deemed to have been delivered to the receiving party as
of the date so delivered upon actual receipt, if delivered personally; upon
confirmation of successful transmission if sent by facsimile; or on the next
Business Day after deposit with an overnight courier, if sent by an overnight
courier. Any party to this Agreement may notify any other party of any changes
to the address or any of the other details specified in this paragraph; provided
that such notification shall only be effective on the date specified in such
notice or two (2) Business Days after the notice is given, whichever is later.
Rejection or other refusal to accept or the inability to deliver because of
changed address of which no notice was given shall be deemed to be receipt of
the notice as of the date of such rejection, refusal or inability to deliver.

 

15.     Severability. Any term or provision of this Agreement which is invalid
or unenforceable in any jurisdiction shall, as to that jurisdiction, be
ineffective to the sole extent of such invalidity or unenforceability without
rendering invalid or unenforceable the remainder of such term or provision or
the remaining terms and provisions of this Agreement in any jurisdiction. If any
provision of this Agreement is so broad as to be unenforceable, such provision
shall be interpreted to be only so broad as is enforceable.

 

 

--------------------------------------------------------------------------------

 

 

16.     Entire Agreement. This Agreement constitutes the entire agreement
between the parties with respect to the subject matter hereof and supersedes all
prior agreements and understandings between the parties with respect thereto. No
addition to or modification of any provision of this Agreement shall be binding
upon either party unless made in writing and signed by both parties.

 

17.     Section Headings. The article and section headings of this Agreement are
for convenience of reference only and are not to be considered in construing
this Agreement.

 

18.     Counterparts. This Agreement may be executed in any number of
counterparts, each such counterpart being deemed to be an original instrument,
and all such counterparts shall together constitute the same agreement.

 

 

 

 

 

[Remainder of page intentionally left blank]

 

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

 

ASTA FUNDING, INC.

 

 

By: ___________________________

       Name:

       Title:

 

STOCKHOLDERS:

 

 

 

_______________________________

Gary Stern

 

 

 

_______________________________

Ricky Stern

 

 

 

_______________________________

Emily Stern

 

 

 

_______________________________

Arthur Stern

 

GMS FAMILY INVESTORS LLC

 

 

By: ____________________________

       Name:

       Title:

 

RICKY STERN 2012 FAMILY TRUST

 

 

By: ____________________________

       Name:

       Title:

 

 

Voting Agreement Signature Page

 

--------------------------------------------------------------------------------

 

 

 

RICKY STERN 2012 GST TRUST

 

 

By: ____________________________

       Name:

       Title:

 

EMILY STERN 2012 TRUST

 

By: ____________________________

       Name:

       Title:

 

EMILY STERN 2012 GST TRUST

 

By: ____________________________

       Name:      

       Title:

 

ASTA GROUP INCORPORATED

 

 

By: ____________________________

       Name:

       Title:

 

Voting Agreement Signature Page

 

 

--------------------------------------------------------------------------------

 

 

SCHEDULE A

 

 

 

Name of Stockholder

 

Number of Shares

 

Gary Stern

 

490,049

210,000 in options

 

Ricky Stern

 

145,428

50,000 in options

 

Emily Stern

 

145,428

 

Arthur Stern

 

100,684‬

 

GMS Family Investors LLC

 

871,500

 

Ricky Stern 2012 Family Trust

 

714,364

 

Ricky Stern 2012 GST Trust

 

318,590

 

Emily Stern 2012 Trust

 

187,590

 

Emily Stern 2012 GST Trust

 

243,278

 

Asta Group Incorporated

 

842,000

 

 

--------------------------------------------------------------------------------

 

 

SCHEDULE B

 

The following agreements, together with all schedules, exhibits, appendices and
attachments thereto, as amended, and any agreements referenced in or otherwise
contemplated by any of the following agreements or the schedules, exhibits,
appendices and attachments thereto:

 

 

 

Rollover Contribution Agreement (as defined in this Agreement)

 

 

 

Merger Agreement (as defined in this Agreement)

 

 

 

 

 

Limited Guarantee, dated as of the date hereof, of Gary Stern as Guarantor

 